AMENDMENT #1 to the AMENDED AND RESTATED TRANSFER AGENT AND SERVICE AGREEMENT between QUANTITATIVE GROUP OF FUNDS and QUANTITATIVE INVESTMENT ADVISORS, INC. Amendment dated January 27, 2011 to the Transfer Agent and Service Agreement between Quantitative Group of Funds and Quantitative Investment Advisors, Inc. (d/b/a Quantitative Advisors) made as of the 1st day of May, 2008, as amended on October 22, 2008. 1.Exhibit A is replaced in its entirety with the Schedule below. EXHIBIT A Quant Small Cap Fund Quant Quality Fund Quant Emerging Markets Fund Quant Foreign Value Fund Quant Foreign Value Small Cap Fund IN WITNESS WHEREOF, Quantitative Group of Funds and Quantitative Investment Advisors, Inc. (d/b/a Quantitative Advisors) have each caused this instrument to be signed in duplicate in its behalf by its President or a Vice President, duly authorized on this 27th day of January, 2011. QUANTITATIVE GROUP OF FUNDS By: /s/ Willard L. Umphrey Willard L. Umphrey President QUANTITATIVE INVESTMENT ADVISORS, INC. By: /s/ Willard L. Umphrey Willard L. Umphrey President
